DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 07/08/2022 has been entered. Claims 1, 3-8, 10-15, and 17-20 remain pending in the application.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Stoffel et al (US 2021/0350247) discloses at ([0025] an analytics platform 14 for generating the hybrid decision tree structure from the input data, based on identified relationships between each condition and/or variable, build engine 24 may generate directional associations between nodes based on identified parent-child relationships while agnostic to layer or generation within the tree, such that the resulting tree may be traversed along the directional associations, the architecture engine may traverse the tree along directional associative links between parent-child nodes (regardless of layer) while applying conditionals and modifying output states (e.g. calculating intermediate scores, aggregating variables or selections, etc.) until reaching a leaf node and providing a final output (e.g. outputting states, variable values, or other data according to the leaf node configuration);
Danielyan et al (US 9,588,958) discloses at (col. 3, lines 9-16) techniques for cross-language natural language text processing such as text classification based on exhaustive syntactic and semantic analyses of texts and language-independent semantic structures, where one or more syntactic trees are created and a best or preferred syntactic structure is selected (col. 7, lines 1-15, Fig. 5).
Regarding Claims 1, 8, and 15, in view of the amendments and remarks filed 07/08/2022, the amended limitations, particularly “creating a first one of the plurality of user dataset entries that assigns a first term as a parent to a second term; creating a second one of the plurality of user dataset entries that assigns the second term as a parent to the first term; and applying a set of lexical relations feature learning algorithms to the first user dataset entry and the second user dataset entry to generate a first set of user dataset feature learning results, wherein the first set of user dataset feature learning results includes a feature value result for each of the user dataset entries; generating a second set of unidirectional associations between the plurality of user dataset entries included in the user dataset in response to inputting the prepared user dataset into the trained machine learning model, wherein the second set of unidirectional associations are based on the feature value results; Docket No. P201902803US01Page 3 of 17 Atty Ref. No. 903316/784,954PATENTbuilding a hierarchical relationship of the user dataset based on the second set of unidirectional associations,” in conjunction with the previously recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 8, and 15 are allowable. Claims 3-7, 10-14, and 17-20 are allowable for the same reasons by virtue of their dependency on Claims 1, 8, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641